                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT ALLEN RYTLEWSKI,                       )
                     Plaintiff,               )
                                              )      No. 1:19-cv-385
-v-                                           )
                                              )      Honorable Paul L. Maloney
STATE OF MICHIGAN, et al. ,                   )
                          Defendants.         )
                                              )

                                    JUDGMENT

      The Court has dismissed the claims in the complaint without prejudice. As required

by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: June 27, 2019                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
